December 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           UWAKWE C. OKO AND VICTORIA I. OKO, Appellants

NO. 14-15-00505-CV                          V.

    TONY ALI, JUNIOR PROPERTIES, LLC, AND EVERBANK, Appellees
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on June 4, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Uwakwe C. Oko and Victoria I. Oko.


      We further order this decision certified below for observance.